ON MOTION FOR REHEARING
PER CURIAM.
Plaintiff’s motion for rehearing, or to amend so as to remand with instructions that the new trial of Count II be limited to the amount plaintiff is entitled to recover, is considered and denied; and on the Court’s own motion it is ordered that our Per Curiam order of July 18, 1967, be and same hereby is amended by adding the following sentence: “The new trial on Count II of plaintiff’s petition shall be limited to the issue of the amount plaintiff is entitled to recover.”